DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 24, 2021.
Claims 18, 25, 28, 31, and 33 have been amended and are hereby entered.
Claims 41 – 50 have been added.
Claims 19 – 24, 26, 27, 30, 32, 34, 38 and 40 have been cancelled
Claims 18, 25, 28, 29, 31, 33, 35 – 37, 39 and 41 – 50 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 25, 28, 29, 31, 33, 35 - 37, 39, and 41 - 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18 and 31 as amended recite that the fabric includes threads, filaments or yarns that are each coated with a surface layer of silver or aluminum. This limitation lacks support in the specification as filed. Furthermore, newly presented claims 44 and 48 recite the limitation that the "surface layer of silver or aluminum [of one section]… is in contact with the surface layer of silver or aluminum [in another section]." This limitation lacks support in the specification as initially filed, which only provides support for the contact of the plastics layer with embedded conductive particles at Page 5, lines 11 – 14.  
Claims 25, 28, 29, 33, 35 – 37, 39 and 41 – 50 are rejected as being dependent on claims 18 and 31.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 39, 42, 44, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites the limitation “wherein said metal-coated threads, filaments or yarns are formed with a surface layer of metal over the threads, filaments and yarns…” Claim 39 is dependent on claim 31, which already requires threads, filaments or yarns coated with a surface layer of silver or aluminum. Therefore it is unclear whether claim 39 is referring to this initial coating, or is requiring an additional, second metal surface layer. Furthermore, as the claim recites that the yarns are “formed with” it is unclear whether the final coating would necessarily be present in the end product.
For examination purposes, the claim is interpreted as not requiring a second metal surface layer.
Claim 42 recites the limitation “an elastic plastic.” “Elastic” is a relative term which renders the claim indefinite. The phrase is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of elasticity, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For examination purposes, the claim is interpreted as reading on at least thermoplastic coatings. 
Claims 44 and 48 recites the limitation “the surface layer of silver or aluminum [in one section]…. Is in contact with the surface layer of silver or aluminum [is in contact]” However, claim 44 depends on claim 18, which requires that there is a protective layer comprising plastic material over the coating of silver or aluminum. Therefore, it is unclear how the surface layers can be in contact as claimed.
For examination purposes, the claim is interpreted on reading on structures where the surface layers are connected through plastic protective layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504).  .
As per claims 18, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49, Malcolm teaches: 
A garment having an inner surface and an outer surface (Page 9, Line 23: “There is provided a garment made from a fabric.” As a fabric has two main surfaces, one can be selected to be the inner surface and one can be selected to be the outer surface)
A first ply comprising fabric including threads, filaments or yarns that are each coated with a surface layer of silver or aluminum (Abstract: “A fabric comprising metal-coated fibers…” & Page 3, Line 15 – Page 4, Line 2: “In particular, the metals may be chosen from any combination of the following… Ag… In alternative embodiments, any combination of metals may be chose from the elements found in… Group III (e.g. B, Al)”)
At least one protective layer over each of said metal-coated threads, filaments or yarns, wherein the at least one outer protective layer comprises plastic (Page 5, Lines 14 – 19: “The metal-coated fibers may comprise further metal or non-metal layers. 
A second ply adjacent said first ply, said second ply being made of different material than said first ply (Page 7, Line 7 – 18: “The fabric may also comprise an additional layer which may be waterproof or water repellent. This additional layer may be located on top of the metal coated fibers… For example, the additional layer may be any Gore Tex (Trade Mark) expanded PTFE membrane.”)
While Malcolm is silent to the light meshes and the electromagnetic radiation impermeability of the resulting fabric, Malcolm teaches “[t]he metal-coated fiber may be in the form of a woven or non-woven fabric, felt or knit material” (Page 6, Lines 1 – 2). As the purpose of the metal coated fibers of Malcolm is “providing shielding from electromagnetic radiation” (Abstract), one of ordinary skill in the art would expect that the fabric would be woven or knit tightly, which is taught by the instant specification at Page 4, Lines 1 – 3 to result in the fabric being without light meshes as claimed. When the fabric is provides with the light meshes as claimed, it will naturally follow that the surface layer/protective layer of the metal-coated threads, filaments or yarns in each of the sections is in contact with the surface layer/protective layer of the metal-coated threads, filaments or yarns in a second section, as required by claims 44, 45, 48, and 49.
While Malcolm teaches that the metal-coated threads, filaments or yarns contain a protective layer comprising a plastic material, Malcolm does not teach:
Wherein the plastic material comprises conductive material
Foss teaches core-sheath synthetic fibers made of thermoplastic polymers that contain anti-microbial additives, including silver (Abstract). These fabrics are used in some of the same applications as taught by Malcolm, including underwear (Malcolm, Page 10, Lines 4 – 7 & Foss, [0004]), where it is beneficial for garments to have protections against incontinence, including reducing or eliminating the problems caused by the contact of microbes with skin ([0114]). Foss further teaches:
Wherein the plastic material comprises conductive material ([0341] “With this arrangement one or both outer layers may have an anti-microbial agent… If a zeolite of silver particles are used and made this size then substantially every particle of zeolite will have at least a portion exposed by projecting through the outer surface of the layer in which it is embedded.” Silver is conductive and reads on the claimed conductive material.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibers of Malcolm to contain the anti-microbial silver particles of Foss. One of ordinary skill would have been motivated to make this modification because Foss teaches that these silver particles can provide beneficial anti-microbial properties to clothing [0004]. 
While Malcolm teaches a first and second ply, Malcolm does not teach:
A third ply comprising cloth fabric, wherein the first ply is between the second and third plies. 
‘916 teaches an anti-electromagnetic radiation underwear containing a metallized fiber fabric layer within a three layer structure, wherein the inner and outer layers are cloth layers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fabric structure of Malcolm to sandwich the metallized fiber fabric layer between two cloth layers as taught by ‘916 motivated by the desire to predictably improve the comfort of the garment (Abstract). As the cloth layer provides comfort to the garment, it would be obvious to provide the layer over the entire inner surface of the garment as claimed in claim 18.
While Malcolm teaches several clothing applications, including jackets and trousers (Page 10, Lines 4 – 5) which are commonly known to comprise sections connected by seams, Malcolm does not explicitly teach:
Said sections being connected together at a plurality of seams, each of said seams being formed by an edge of a first one of an adjacent pair of said sections and an edge of a second one of the adjacent pair of said sections, said second ply of each of said sections overlapping at said seams between the front side and the rear side
Wherein at least one of said sections includes at least one opening and a respective additional zip fastener enabling access to each of said at least one opening, as required by claim 33
A shielding strip on an inside-facing side of a portion of only one or said adjacent pairs of said sections alongside said zip fastener to cover said zip fastener from an outside and from only one side, said shielding strip including an inner ply comprising fabric including threads, filaments or yarns that are coated with metal to form metal-coated 
Dordevic teaches clothing made from material that protects against electromagnetic radiation (Abstract). This clothing includes jackets and trousers (Column 3, Lines 60 – 63). Dordevic teaches that by turning seams of the clothing materials up into each other and sewing them together with stiches, interruptions in the shielding effect can be prevented (Column 3, Lines 18 – 24). As shown in Fig. 1 and 2, for example, several of the embodiments of the clothing of Dordevic have zip fasteners connecting an adjacent pair of sections as claimed. The garment in Fig. 2 contains multiple zip fasteners to provide access to an “opening” (see part 10) as required by claim 33. Dordevic teaches that fasteners of clothing, such as zippers, should be underlaid with an interior border band or flap made of electromagnetic prevention fabric to provide an overlap breadth so as to avoid interruptions of the shielding effect (Column 3, Lines 27 – 35). The trousers of Dordevic contain the claimed upper opening and two lower openings on opposite sides of the upper opening where the upper opening is larger than the lower openings as required by claim 31.
It would have been obvious to one of ordinary skill before the effective filing date of the application to provide a garment with the zip fasteners and sections connected by seams as such a structure is commonly known to be associated with garments. It further would have been obvious to one of ordinary skill in the art to ensure that the seams overlap and that the zippers are provided with underlying shielding strips as claimed, motivated by the desire to predictably avoid interruptions of the electromagnetic shielding effect of the garment (Column 3, Lines 18 – 35). 
As per claim 25, Malcom teaches: 
Wherein color pigments are added to the at least one protective layer to provide said first ply with color (Page 5, Lines 21 – 25: “A colour print may also be provided on top of the metal-coated fibres. The colour print may be for aesthetic appearance.”)
As per claim 28, the claim limitation is simply a formula for measuring the surface resistance of a metal. As Malcolm teaches “According to a first aspect of the present invention there is provided a fabric comprising metal coated fibers…” (Page 2, Lines 8 – 10), and surface resistance is a property that such metal-coated fibers would have, one would be capable of calculating the means of a surface resistance in Ohms of the metal-coated fibers using the claimed formula, as Malcolm teaches all the limitations of claim 28. 
As per claim 29, Malcolm appears silent with respect to the property of surface resistance. Since Malcolm teaches “A fabric comprising metal-coated fibers wherein the metal-coated fibers are capable of providing shielding from electromagnetic radiation” (Abstract), which is the same structure as disclosed by the Applicant, the property of surface resistance is considered to naturally flow from the structure of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present in the invention of the prior art. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP §2112.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above, and further in view of Falken (US20150061914).
As per claim 37, the prior art combination teaches a variety of garments, including those that would contain pockets. The prior art combination does not teach:
A pocket outside of said first ply and inward of said second ply such that electromagnetic radiation waves pass through said second ply
Falken teaches a pocket structure for a garment to reflect radio frequency radiation from a radiation device positioned therein (Abstract). Falken further teaches that by providing a pocket structure such as Fig. 4 with a sewn in single layer, where the outer pocket wall is formed of conventional fabric and the inner pocket wall is formed of electromagnetic attenuating fabric ([0025]), storage and operation of a cellular telephone is provided while simultaneously providing a shield from harmful electromagnetic radiation ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide a pocket as taught by Falken in a garment taught by the prior art combination motivated by the desire to predictably provide a garment that protects the user from harmful electromagnetic radiation while simultaneously providing storage and operation of a cellular telephone or other electronic device ([0005]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above, and further in view of Carraro (US5658510A).
As per claim 42, the prior art combination teaches that the fibers are coated with a plastic protective layer (Malcolm, Page 5, Lines 14 – 19). The prior art combination does not teach 
The plastic is an elastic plastic.
Carraro teaches inorganic fibers that are coated with a highly flexible, thermoplastic sheath of polyolefinic resin (Abstract, Column 3, Lines 62 – 67). This structure is similar to the structure of the prior art wherein the core fiber contains an inorganic metallic coating and an outer plastic sheath (Malcolm, Page 5, Lines 14 – 19). Carraro teaches the thermoplastic coatings provide protection (Column 2, Lines 9 – 11), which is the same objective as the plastic coatings in Malcolm, which provide the coatings for abrasion resistance (Malcolm, Page 5, Lines 14 – 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic coatings of Carraro as the abrasion-resistant plastic coating in Malcolm, as Carraro establishes that thermoplastic resins are suitable for protective applications where the core fiber is inorganic (Abstract & Column 2, Lines 9 -11). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. These thermoplastic coatings are interpreted as reading on the claimed “elastic plastic.”

Claims 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2008012518) in view of Foss (US20030170453), '916 (CN2450916, using the previously provided machine translation), and Dordevic (US5103504) as applied to claims 18, 25, 28, 29, 31, 33, 35, 36, 39, 41 – 45, and 47 – 49 above, and further in view of Goodwin (US20120042817A1).
As per claims 46 and 50, the prior art combination teaches that the sections of the garments may be connected at seams that are connected by stitches (Dordevic, Column 3, Lines 18 – 24). The prior art combination does not teach:
At least one protective layer of plastic material around said metal-coated threads, filaments or yarns in each of said sections is fused to said at least one protective layer of plastic material around said metal-coated threads, filaments or yarns in another of said sections connected together at the seams
Goodwin teaches a method for joining two panels of fabric to form a seam (Abstract). Goodwin teaches that to provide additional strength to a seam, heat can be applied to the seam to cause fusible threads to melt ([0034]). The protective plastic coatings of the prior art combination are interpreted to be “fusible.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the structure of the prior art combination to fuse the protective layer of plastic coating threads in one section to the protective layer of plastic coating in another section as claimed by applying heat as taught by Goodwin, motivated by the desire to predictably improve the strength of the seam ([0034]).

Response to Amendments
Applicant’s amendments to the claims, filed June 24, 2021, caused the withdrawal of the rejection of claims 18 – 23, 25, 26, 28, 29, 31, 33, 35, 36, and 39 as obvious under 35 U.S.C. 103 in view of Malcolm, Dordevic, and ‘916 as set forth in the office action filed March 29, 2021. 
Applicant’s amendments to the claims, filed June 24, 2021, caused the withdrawal of the rejection of claims 24 ad 27 as obvious under 35 U.S.C. 103 in view of Malcolm, Dordevic, ‘916, and Foss as set forth in the office action filed March 29, 2021. Claims 24 and 27 have been cancelled.
Applicant’s amendments to the claims, filed June 24, 2021, caused the withdrawal of the rejection of claim 37 as obvious under 35 U.S.C. 103 in view of Malcolm, Dordevic, ‘916, and Falken as set forth in the office action filed March 29, 2021. 

Response to Arguments
Applicant's arguments filed June 24, 2021, have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the criticality to the size of the meshes in Malcolm relative to the shielding effect and that Malcolm does not state that it is advantageous to reduce the size of the meshes to nothing or almost zero. Examiner respectfully disagrees. As taught by the specification, the light meshes are reduced by tightly weaving or tightly knitting (Page 4, Lines 1 – 3). As the garments of the prior art combination seek to prevent the intrusion of electromagnetic radiation, it would be expected that large meshes in the fabric caused by loose knitting or weaving would not achieve the desired protection. Therefore, it would have been obvious to one of ordinary skill in the art to knit and/or weave the fabric tightly, which is taught by the specification (Page 4, Lines 1 – 3) to result in the light mesh size claimed. 
Applicant argues that Foss teaches coating a plastic material as a sheet, rather than coating individual fibers. Examiner respectfully disagrees. Foss is not used to teach the coating 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789